Name: Commission Regulation (EC) No 78/96 of 19 January 1996 amending Regulation (EEC) No 2742/90 laying down detailed rules for the application of Council Regulation (EEC) No 2204/90
 Type: Regulation
 Subject Matter: prices;  agricultural policy;  processed agricultural produce
 Date Published: nan

 Avis juridique important|31996R0078Commission Regulation (EC) No 78/96 of 19 January 1996 amending Regulation (EEC) No 2742/90 laying down detailed rules for the application of Council Regulation (EEC) No 2204/90 Official Journal L 015 , 20/01/1996 P. 0015 - 0015COMMISSION REGULATION (EC) No 78/96 of 19 January 1996 amending Regulation (EEC) No 2742/90 laying down detailed rules for the application of Council Regulation (EEC) No 2204/90 THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2204/90 of 24 July 1990 laying down additional general rules on the common organization of the market in milk and milk products as regards cheese (1), and in particular the second paragraph of Article 1 and the second subparagraph of Article 3 (3) thereof,Whereas Article 4 (1) of Commission Regulation (EEC) No 2742/90 (2), as last amended by Regulation (EC) No 1802/95 (3), fixes the sum due for the quantities of casein and/or caseinates used without authorization having regard to the prices for casein and caseinates recorded on the markets in the first half of 1992; whereas the upward trend in those prices during the year 1995 requires that sum to be reduced;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products,HAS ADOPTED THIS REGULATION:Article 1 Article 4 (1) of Regulation (EEC) No 2742/90 is hereby replaced by the following:'1. The sum due in accordance with Article 3 (3) of Regulation (EEC) No 2204/90 shall be ECU 183 per 100 kilograms of casein and/or caseinates, having regard to the price for casein and caseinates recorded on the markets in the second half of 1995.`Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 19 January 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 201, 31. 7. 1990, p. 7.(2) OJ No L 264, 27. 9. 1990, p. 20.(3) OJ No L 174, 26. 7. 1995, p. 27.